ORDER
The Disciplinary Review Board on September 17, 1999, having filed with the Court its decision concluding that AARON M. SPIEZER of CHERRY HILL, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with the client), RPC 8.4(c) (misrepresentation to client), and RPC 5.5(a) (failure to maintain a bona fide office and the unauthorized practice of law), and good cause appearing;
It is ORDERED that AARON M. SPIEZER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 27, 2000; and it is further
*366ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.